Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account C ING MAP Plus NP SM Supplement dated October 27, 2006 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. Effective November 6, 2006, ING FMR SM Earnings Growth Portfolio will change its name to ING FMR SM Large Cap Growth Portfolio. Accordingly, effective November 6, 2006, all references to ING FMR SM Earnings Growth Portfolio in the Contract Prospectus, Contract Prospectus Summary and SAI are deleted and replaced with ING FMR SM Large Cap Growth Portfolio. 2. The following footnote is added to Evergreen Special Values Fund appearing in the Fund List in the Contract Prospectus, Contract Prospectus Summary and SAI: Effective September 1, 2005, the Evergreen Special Values Fund was closed to new plans and is only available to those plans that were offering the fund prior to September 1, 2005. 3. The information for ING International SmallCap Fund, ING Wells Fargo Mid Cap Disciplined Portfolio and ING Wells Fargo Small Cap Disciplined Portfolio appearing in the Contract Prospectus under Appendix IV  Fund Descriptions is deleted and replaced with the following: Investment Adviser/ Fund Name Subadviser Investment Objective(s) ING Mutual Funds  ING ING Investments, LLC Seeks maximum long-term International SmallCap capital appreciation. Fund Subadvisers : Acadian Asset Management, Inc. and Batterymarch Financial Management, Inc. ING Investors Trust  ING Directed Services, Inc. Seeks long-term capital growth. Wells Fargo Mid Cap Disciplined Portfolio Subadviser : Wells Capital Management, Inc. ING Investors Trust  ING Directed Services, Inc. Seeks long-term capital Wells Fargo Small Cap appreciation. Disciplined Portfolio Subadviser : Wells Capital Management, Inc. Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), 151 Farmington Avenue, Hartford, CT 06156, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.109860-06 October 2006 C06-1023-008R
